         Case 5:20-cv-03639-EJD Document 124 Filed 12/02/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES DISTRICT COURT
10
                          NORTHERN DISTRICT OF CALIFORNIA
11
                                    SAN JOSE DIVISION
12

13

14     IN RE TELESCOPES ANTITRUST                Case No. 5:20-cv-03639-EJD
       LITIGATION                                Case No. 5:20-cv-03642-EJD
15

16     THIS DOCUMENT RELATES TO:                 ORDER GRANTING DIRECT AND
                                                 INDIRECT PURCHASER
17     All Actions                               PLAINTIFFS’ MOTION FOR ORDER
18                                               AUTHORIZING ALTERNATIVE
                                                 SERVICE
19

20

21

22

23

24

25

26

27

28

     ORDER GRANTING AND INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR ORDER AUTHORIZING
     ALTERNATIVE SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-03642-EJD
          Case 5:20-cv-03639-EJD Document 124 Filed 12/02/20 Page 2 of 4



 1           Before the Court is Direct and Indirect Purchaser Plaintiffs’ (collectively, “Plaintiffs”)
 2    Motion for Order Authorizing Alternative Service. Dkt. No. 99 (“Motion”). Having considered
 3    all the papers and pleadings on file, the Court had determined that the matter is suitable for
 4    decision without oral argument pursuant to Civil Local Rule 7-1(b).
 5           Defendants Celestron Acquisition, LLC, SW Technology Corp, Corey Lee, David
 6    Anderson, and Joseph Lupica oppose the Motion on the grounds that Plaintiffs have made no
 7    effort to effectuate service through the Hague Convention or letters rogatory and have therefore
 8    failed to show that alternative service is necessary. See Dkt. No. 104. The Court finds that it is
 9    not necessary for Plaintiffs’ to have attempted service through the Hague Convention or letters
10    rogatory before seeking an order authorizing alternative service from the Court. See Rio Props.
11    v. Rio Int’l Interlink, 284 F.3d 1007, 1016 (9th Cir. 2002) (“[W]e disapprove of the statements
12    in Graval which would require attempted service by all feasible alternatives before service under
13    Rule 4(f)(3) is allowed.”); Fabian v. LeMahieu, No. 4:19-cv-00054-YGR, 2020 U.S. Dist.
14    LEXIS 109013, at *4 (N.D. Cal. June 19, 2020) (“[C]ourt-directed service under Rule 4(f)(3) is
15    as favored as service available under Rule 4(f)(1) or Rule 4(f)(2) and the advisory notes indicate
16    the availability of alternate service of process under Rule 4(f)(3) without first attempting service
17    by other means.”).
18           Defendants do not otherwise contest that the service methods proposed in Plaintiffs’
19    Motion are sufficient to put the Foreign Defendants on notice of these actions pursuant to Rule
20    4 of the Federal Rules of Civil Procedure. Therefore, good cause appearing, the Court HEREBY
21    GRANTS the Motion as stated below.
22           The underserved Foreign Defendants comprise three China-based Defendants: Suzhou
23    Synta Optical Technology Co., Ltd., Nantong Schmidt Opto-Electrical Technology Co. Ltd., and
24    Ningbo Sunny Electronic Co. Ltd.; one Taiwan-based Defendant: Synta Technology Corp. of
25    Taiwan; and eight Canada-based Defendants: Olivon Manufacturing Co. Ltd., Pacific Telescope
26    Corp., Synta Canada International Enterprises Ltd., David Shen, Sylvia Shen, Jack Chen, Jean
27    Shen, and Laurence Huen.
28
     _____________________________________________________________________________
     ORDER GRANTING DIRECT AND INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR ORDER
     AUTHORIZING ALTERNATIVE SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-03642-EJD                     1
            Case 5:20-cv-03639-EJD Document 124 Filed 12/02/20 Page 3 of 4



 1               The Court orders Plaintiffs to serve the unserved Foreign Defendants through the
 2    following methods, each of which are authorized by Federal Rule of Civil Procedure 4(e) and
 3    4(f)(3):
 4      •    Suzhou Synta Optical Technology Co., Ltd. (“Suzhou”): Suzhou is a Synta-affiliated
 5           Chinese entity. Plaintiffs shall serve Suzhou (1) through Eisner, LLP (“Eisner”), counsel
 6           for its U.S-based affiliates, Celestron Acquisition, LLC (“Celestron”) and SW Technology
 7           Corp. (“SW”); (2) through its already-served and close U.S. affiliates, Celestron and SW;
 8           (3) by email to a well-known and established Suzhou-affiliated email address,
 9           syntadavid@163.com; and (4) by certified mail to Attn: David Shen, Suzhou Synta Optical
10           Technology Co., Ltd., No. 65 Yushan Road, New District, Suzhou, China 215011.
11      •    Nantong Schmidt Opto-Electrical Technology Co. Ltd. (“Nantong”): Nantong is a
12           Synta-affiliated Chinese entity. Plaintiffs shall serve Nantong (1) through Eisner, counsel
13           for its U.S-based affiliates, Celestron and SW; (2) through its already-served and close
14           U.S. affiliates, Celestron and SW; (3) by email to a well-known and established Nantong-
15           affiliated email address, syntadavid@163.com; and (4) by certified mail to Attn: David
16           Shen, Nantong Schmidt Opto-Electrical Technology Co., Ltd., No. 399 West Zhongshan
17           Rd., Rugoa City, Jiangsu, China.
18      •    Synta Technology Corp. of Taiwan (“Synta Taiwan”): Synta Taiwan is a Synta-
19           affiliated Taiwanese entity. Plaintiffs shall serve Synta Taiwan (1) through Eisner, counsel
20           for its U.S-based affiliates, Celestron and SW; (2) through its already-served and close
21           U.S. affiliates, Celestron and SW; (3) by email to a well-known and established Synta
22           Taiwan-affiliated email address, syntadavid@163.com; and (4) by certified mail to Attn:
23           David Shen, Synta Technology Corp. of Taiwan, No. 89 Lane 4, Chia An W. Road, Lung-
24           Tan, Taoyuan, 32546, Taiwan R.O.C.
25      •    Olivon Manufacturing Co. Ltd., Pacific Telescope Corp., Synta Canada
26           International Enterprises Ltd., David Shen, Sylvia Shen, Jack Chen, Jean Shen, and
27           Laurence Huen: These Defendants are all Synta-affiliated, Canada-based entities and
28           individuals. Plaintiffs shall serve them (1) through Eisner, counsel for their U.S-based
     _____________________________________________________________________________
     ORDER GRANTING DIRECT AND INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR ORDER
     AUTHORIZING ALTERNATIVE SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-03642-EJD                    2
            Case 5:20-cv-03639-EJD Document 124 Filed 12/02/20 Page 4 of 4



 1           affiliates, Celestron and SW; (2) their already-served and close U.S. affiliates, Celestron
 2           and   SW;    (3)   by   email   to   well-known     and   established   email   addresses,
 3           info@olivonmanufacturing.com,                support@skywatcherusa.com,                and
 4           shentakuo1@gmail.com; and (4) by certified mail to the following addresses: 11880
 5           Hammersmith Way, Richmond, BC V7A 5C8, Canada and 7531 Lucas Road, Richmond,
 6           BC V6Y1G1, Canada.
 7      •    Ningbo Sunny Electronic Co. Ltd. (“Ningbo Sunny”): Ningbo Sunny is a Chinese entity
 8           affiliated with Co-Conspirator Meade Instruments Corp. (“Meade”). Plaintiffs shall serve
 9           Ningbo Sunny (1) through Sunny’s appellate counsel, Greenberg Traurig, LLP; (2)
10           through its wholly-owned and controlled U.S. subsidiary, Meade; (3) by email to a well-
11           known and established Ningbo Sunny-affiliated email address, nbsunny@vip.sina.com;
12           and (4) by certified mail to Attn: Peter Ni, Ningbo Sunny Electronic Co., Ltd., No. 199
13           Anshan Road, Yuyao, Zhejiang, China 315400.
14

15           For good cause shown, IT IS SO ORDERED.
16

17
      Dated: __December 2, 2020________                   ______________________________
18
                                                          The Hon. Edward J. Davila
19                                                        United States District Judge

20

21

22

23

24

25

26

27

28
     _____________________________________________________________________________
     ORDER GRANTING DIRECT AND INDIRECT PURCHASER PLAINTIFFS’ MOTION FOR ORDER
     AUTHORIZING ALTERNATIVE SERVICE; Case Nos. 5:20-cv-03639-EJD; 5:20-cv-03642-EJD                   3
